Pinola, J.,
The petition of the relator, Frank E. Dudley, for writ of habeas corpus is based upon complaint with reference to proceedings had to nos. 22 and 22A, June sessions, 1957.
On or about April 10, 1956, Judge Valentine sentenced Dudley to 11 to 23 months. He served four months, to August 10th.
On March 13, 1957, Dudley was returned to jail for violation of Judge Valentine’s parole and he was later sentenced by the writer for a term from 11 to 23 months. He was paroled on December 24, 1957, and having broken his parole again he was recommitted by the writer on May 12, 1958.
On September 30, 1958, Judge Aponick sentenced Dudley to from one to three years, the sentence to begin at the termination of the sentence imposed by the writer. Judge Aponick then noted on the record that Dudley still had to serve, under the sentence by Judge Valentine, a period of nine months and 21 days, and under the second sentence by the writer a period of 13 months and 20 days, making a total of 23 months and 10 days, to begin May 1, 1958. These periods ended on April 10, 1960, and presently Dudley is serving the sentence imposed by Judge Aponick.
The two previous sentences having been completely served, the questions raised in the petition for the writ of habeas corpus are moot. Accordingly, we enter the following.
Order
Now, September 14, 1960, at 11 a.m., the petition for writ of habeas corpus is denied.